DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection addresses claim 4.
	.
Claim Objections
	Claim 4 is objected to because of the following informalities: the examiner recommends replacing “a person” to --a user-- or --a patient-- to avoid claiming a human organism.  Appropriate correction is required.

Drawing Objections
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “safety mechanism, pressure sensors, microphones” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4
 “the pressure” should be changed to --a pressure--
“the turning process” should be changed to --a turning process--
 “the person’s respiration” should be changed to --a user’s respiration--
 “a person” is mentioned multiple times, it’s unclear whether this is a new person or the same person, the examiner recommends amending to say “the user” in accordance to the claim objection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5659905 issued to Palmer further in view of U.S. Publication No. 20170135632 issued to Franceschetti.

Regarding claim 4,
	Palmer discloses a device which helps a person in bed to avoid decubitus ulcers (Palmer: FIG. 17 (12) see also col. 1 lines 16-26) comprising: a longitudinal flexible body support structure on which a person lies; (Palmer: FIG. 17 (60)) wherein the support structure is selected from the group consisting of a sheet, blanket, pad, net, mesh, and hammock; (Palmer: FIG. 17 (60) see also col. 3 lines 28-31) wherein the support structure has a first configuration in which the support structure is substantially flat; (Palmer: FIG. 5 (60) is substantially flat)  … and a plurality of actuators (Palmer: FIG. 17 (92))  which turn a person from lying on a first side of the person’s body to lying on a second side of the person’s body (Palmer: FIGS. 5-7) …
	Palmer’s first embodiment does not appear to disclose wherein the support structure has a second configuration in which both the right and left edges of the support structure are higher than in the first configuration, wherein the support structure is folded along a longitudinal axis, and wherein the support structure has an upward-facing concavity which is wrapped at least partially around the person's body; by changing the support structure from the first configuration to the second configuration, and then from the second configuration back to the first configuration… a safety mechanism which protects the person from too much force or rapid movement during the turning process, wherein the safety mechanism is selected from the group consisting of: pressure sensors which measure the pressure or force with which a person is enfolded or wrapped by the support structure; a microphone which monitors breathing sounds to ensure that the person's respiration is not hanned during the turning process: and a microphone which monitors for verbal commands to adjust or abandon the turning process.
	However, Palmer’s second embodiment discloses wherein the support structure has a second configuration in which first and second edges of the support structure are higher than in the first configuration, wherein the support structure is folded along a longitudinal axis, and wherein the support structure has an upward-facing concavity which is wrapped at least partially around the person's body; (Palmer: FIG. 16 wherein the examiner interprets the second configuration when both arms are raised at the same angle greater than 0 degrees, the examiner further notes that the support structure has an upward-facing concavity and is at least partially wrapped around a person’s body) 
	The examiner notes that the combination of both embodiments of Palmer would also be capable of performing the limitation by changing the support structure from the first configuration to the second configuration, and then from the second configuration back to the first configuration” since an operator could lift a patient and then proceed to move him to the opposite side.
	In addition, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
	It would have been obvious for one having ordinary skill in the art to operate Palmer in the manner described above as taught by another embodiment of Palmer (i.e. FIG. 16) since doing so would have yielded an improvement of Palmer by administrating therapeutic therapy to 
	Palmer does not appear to disclose a safety mechanism which protects the person from too much force or rapid movement during the turning process, wherein the safety mechanism is selected from the group consisting of: pressure sensors which measure the pressure or force with which a person is enfolded or wrapped by the support structure; a microphone which monitors breathing sounds to ensure that the person's respiration is not harmed during the turning process: and a microphone which monitors for verbal commands to adjust or abandon the turning process.
	Franceschetti discloses a safety mechanism which protects the person from too much force or rapid movement during the turning process, wherein the safety mechanism is selected from the group consisting of: pressure sensors which measure the pressure or force with which a person is enfolded or wrapped by the support structure; a microphone which monitors breathing sounds to ensure that the person's respiration is not harmed during the turning process: and a microphone which monitors for verbal commands to adjust or abandon the turning process. (The examiner notes that the limitation above is a markush claim and only needs to find A, B, or C, in this instance Franceschetti discloses a microphone [0135] that monitors the breathing rate/sounds of a user and adjusts the bed until the breathing rate is normal [0161] or [0163]. The examiner notes that limitations such as “which protects the person from too much force… and “to ensure that the person’s respiration is not harmed during the turning process” are all intended use limitations see MPEP 2114 which will not have much patentable weight in an apparatus claim.)


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/4/2022